Appeals from three orders, Court of Claims (Gerard Weisberg, J.), entered April 12, 1993, November 21, 1995, and December 7, 1996, which denied claimant’s motions to amend the caption either to substitute or add the City College of New York as a defendant, to vacate an order dismissing the claim on default, and to file a late claim against the City University of New York (CUNY), unanimously dismissed, without costs.
The appeal is untimely because the notice of appeal was served and filed more than 35 days after the dates of service of all three orders with notice of entry (CPLR 5513 [a]; 5515 [1]; 2103 [b] [2]; see, Placede v City of New York, 210 AD2d 18). Were we to reach the merits, we would affirm. The motion to amend the caption was properly denied because the court did not have jurisdiction over CUNY at the time it was made (see, Brinkley v City Univ., 92 AD2d 805). The motion to vacate claimant’s default was properly denied because claimant failed to allege any wrongdoing on the part of the State, the only named defendant at that juncture. The motion to file a late claim was properly denied because claimant failed to allege an accrual date (Court of Claims Act § 11 [b]; see, Park v State of New York, 226 AD2d 153), and also because, accepting the December 1990 accrual date stated in the original claim, the claim was time-barred (Court of Claims Act § 10 [6]; see, Doe v *398State of New York, 221 AD2d 218, 219). Concur — Rosenberger, J. P., Nardelli, Williams and Wallach, JJ. [See, 157 Mise 2d 710.]